1
2
3
4
5
6
                              UNITED STATES DISTRICT COURT
7
                          CENTRAL DISTRICT OF CALIFORNIA
8
9
10    GAREY LEE SMITH,                           Case No. EDCV 19-338-MWF (KK)
11                               Petitioner,
12                       v.                      ORDER ACCEPTING FINAL
                                                 FINDINGS AND RECOMMENDATION
13    JOSIE GASTELO, Warden,                     OF UNITED STATES MAGISTRATE
                                                 JUDGE
14                               Respondent.
15
16
17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition for a Writ of
18   Habeas Corpus, the records on file, and the Final Report and Recommendation of the
19   United States Magistrate Judge. The Court has engaged in de novo review of those
20   portions of the original Report and Recommendation of the United States Magistrate
21   Judge to which Petitioner has objected. The Court accepts the final findings and
22   recommendation of the Magistrate Judge.
23         In his objections to the original Report and Recommendation of the United
24   States Magistrate Judge, Petitioner also requests an evidentiary hearing. However, in
25   habeas proceedings, “an evidentiary hearing is not required on issues that can be
26   resolved by reference to the state court record.” Totten v. Merkle, 137 F.3d 1172,
27   1176 (9th Cir. 1998); see also Earp v. Ornoski, 431 F.3d 1158, 1173 (9th Cir. 2005).
28   “It is axiomatic that when issues can be resolved with reference to the state court
 1   record, an evidentiary hearing becomes nothing more than a futile exercise.” Totten,
 2   137 F.3d at 1176. Here, the Magistrate Judge concluded all of Petitioner’s claims
 3   could be resolved by reference to the state court record. Accordingly, the Court
 4   denies Petitioner’s request for an evidentiary hearing.
 5         IT IS THEREFORE ORDERED that Judgment be entered (1) denying the
 6   Petition for a Writ of Habeas Corpus; and (2) dismissing this action with prejudice.
 7
 8   Dated: March 16, 2020
 9                                            MICHAEL W. FITZGERALD
                                              United States District Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 2
